                 Case 2:19-cv-02075-BAT Document 27 Filed 12/22/20 Page 1 of 5




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     JAMES B.,
 8
                               Plaintiff,                  CASE NO. C19-2075-BAT
 9
            v.                                             ORDER REVERSING THE
10                                                         COMMISSIONER’S DECISION AND
     COMMISSIONER OF SOCIAL SECURITY,                      REMANDING
11
                               Defendant.
12

13          Plaintiff appeals the ALJ's decision finding him not disabled. He contends the ALJ

14   erroneously assessed certain medical opinions and his residual functional capacity (“RFC”).

15   Dkt. 25 at 2. For the reasons below, the Court REVERSES the Commissioner’s final decision

16   and REMANDS the case with for further proceedings under 42 U.S.C. § 405(g).

17                                          BACKGROUND

18          Plaintiff is currently 44 years old, has a high school diploma, and has worked as a driver,

19   taxi driver, outside deliverer, merchandise deliverer, and home health attendant. Tr. 22, 226. In

20   February 2017, he applied for benefits, alleging disability as of September 7, 2016. Tr. 181-88.

21   His applications were denied initially and on reconsideration. Tr. 111-17, 120-25. The ALJ

22   conducted a hearing in August 2018 (Tr. 28-52), and subsequently found Plaintiff not disabled.

23



     ORDER REVERSING THE COMMMISSIONER’S DECISION AND
     REMANDING - 1
                 Case 2:19-cv-02075-BAT Document 27 Filed 12/22/20 Page 2 of 5




 1   Tr. 13-23. The Appeals Council denied Plaintiff’s request for review making the ALJ’s decision

 2   the Commissioner’s final decision. Tr. 1-6.

 3                                         THE ALJ’S DECISION

 4            Utilizing the five-step disability evaluation process, 1 the ALJ found:

 5            Step one: Plaintiff has not engaged in substantial gainful activity since the alleged onset
              date.
 6
              Step two: Plaintiff has the following severe impairments: anxiety and depression.
 7
              Step three: These impairments did not meet or equal the requirements of a listed
 8            impairment. 2

 9            RFC: Plaintiff can perform a full range of work at all exertional levels, with the
              following limitations: he can perform jobs with no greater specific vocational preparation
10            level than 3. He can tolerate few changes in the workplace and no public interaction. He
              can have only incidental contact with co-workers and occasional interaction with
11            supervisors. He would be off-task and not productive up to 10 percent of a workday.

12            Step four: Plaintiff cannot perform his past work.

13            Step five: As there are jobs that exist in significant numbers in the national economy that
              Plaintiff can perform, he is not disabled.
14
     Tr. 13-23.
15
                                                DISCUSSION
16
     A.       David Zacharias, M.D.
17
              Dr. Zacharias examined Plaintiff in April 2017 and prepared a narrative report describing
18
     Plaintiff’s psychiatric symptoms and limitations. Tr. 315-19. Dr. Zacharias described most of
19
     Plaintiff’s abilities as “poor to fair.” Tr. 319. The ALJ rejected Dr. Zacharias’s opinion on the
20
     grounds it is:
21
              vague, given entirely in descriptive terms of severity rather than a specific
22            maximum functional evaluation. . . . Not only is this opinion vague, but the

23   1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.

     ORDER REVERSING THE COMMMISSIONER’S DECISION AND
     REMANDING - 2
               Case 2:19-cv-02075-BAT Document 27 Filed 12/22/20 Page 3 of 5




 1           almost uniformly [“]poor[”] descriptors are too extreme given the claimant’s good
             performance on fund of knowledge and concentration tests . . . [and] inconsistent
 2           with the claimant’s average to high average IQ scores and memory test scores[.]

 3   Tr. 20-21.

 4           Plaintiff argues the ALJ erred in rejecting Dr. Zacharias's opinions as vague. The record

 5   supports plaintiff's argument. Dr. Zacharias found plaintiff's responses to questions directed to

 6   abstract thinking were impaired, Tr. 318; that his mental status exam revealed a "malodorous"

 7   individual whose "overall grooming was poor"; a person who was anxious with distractible

 8   attention and fidgety psychomotor behavior. Tr. 317. Dr. Zachiarias also noted Plaintiff generally

 9   held past jobs for 6-8 months, that he was fired for not showing up to work consistently and that

10   he is not reliable at work. Tr. 317. The doctor noted Plaintiff gets up between 11:00 am and 4:00

11   pm, has no house-hold chores, does not cook, takes the bus, and bathes infrequently because he

12   is homeless. Id.

13           Dr. Zacharias opined Plaintiff's ability to perform simple and repetitive tasks is fair; his

14   ability to perform detailed to complex tasks is poor to fair; his ability to perform work activities

15   on a consistent basis without special instruction is poor to fair based upon his cognitive exam,

16   severity of psychiatric symptoms and impaired ability to concentrate and persist in daily

17   activities. Tr. 319. Dr. Zacharias also opined Plaintiff's ability to perform work duties at a

18   sufficient pace is poor to fair based on his ability to perform activities of daily living, severity of

19   psychiatric symptoms and impaired ability to concentrate and persist. The doctor further opined

20   plaintiff's ability to maintain regular attendance in the workplace and complete a normal

21   workday is poor to fair based upon the complexity of psychiatric symptoms, work history,

22   education and performance on cognitive exam and activities of daily living. And finally, the

23   doctor opined Plaintiff's ability to interact with coworkers, superiors and the public and adapt to



     ORDER REVERSING THE COMMMISSIONER’S DECISION AND
     REMANDING - 3
               Case 2:19-cv-02075-BAT Document 27 Filed 12/22/20 Page 4 of 5




 1   stresses of the workplace is poor to fair based upon the Plaintiff's interpersonal presentation and

 2   his history of social functioning. Id.

 3           The commissioner argues the ALJ reasonably rejected Dr. Zacharias's opinion as vague

 4   citing Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020). Dkt. 26 at 2. In Ford, the Court of

 5   Appeals affirmed the ALJ's rejection of a treating physician opinion because it “lacked

 6   explanation” and his opinion was contradicted by the record. Id. at 1155. Unlike Ford, Dr.

 7   Zacharias stated Plaintiff's functioning was poor to fair in multiple areas based upon his

 8   cognitive testing, the severity of his psychiatric symptoms, his impaired ability to concentrate,

 9   his employment and work history and his interpersonal presentation. The only reasonable

10   interpretation of Dr. Zacharias's opinion is Plaintiff suffers from mental health problems that

11   significantly affect his ability to perform work. The ALJ therefore should have developed the

12   record further to resolve any ambiguity in the opinion regarding the precise degree of limitation

13   rather than reject the opinion outright. This is because “[a]mbiguous evidence, or the ALJ's own

14   finding that the record is inadequate to allow for proper evaluation of the evidence, triggers the

15   ALJ's duty to ‘conduct an appropriate inquiry.’” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th

16   Cir.2001) (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir.1996).

17          The ALJ also rejected Dr. Zacharias's opinion as inconsistent with Plaintiff's IQ scores

18   and memory scores. But Dr. Zacharias did not opine Plaintiff's functional limitations were

19   caused by his IQ or his memory. Rather he opined testing showed Plaintiff had weaknesses in

20   abstract thinking; the mental status examination showed "the claimant's attention is distractible,"

21   and his past history and daily activities showed he performed very limited activities and has a

22   past history of anxiety, and being fired for not being reliable or showing up for work in a reliable

23   manner. Dr. Zacharias opined Plaintiff's limitations were caused by the combination of Plaintiff's



     ORDER REVERSING THE COMMMISSIONER’S DECISION AND
     REMANDING - 4
                 Case 2:19-cv-02075-BAT Document 27 Filed 12/22/20 Page 5 of 5




 1   mental health problems, his clinical examination, his testing, and the history he obtained

 2   regarding plaintiff's activities and work history. Accordingly, substantial evidence does not

 3   support the ALJ's rejection of the doctor's opinion as inconsistent with his findings. In sum, the

 4   ALJ erred in rejecting Dr. Zacharias's opinions. The error is harmful because it resulted in a RFC

 5   determination that does not account for all limitations.

 6          B.       State Agency Opinions and RFC

 7          Plaintiff argues the ALJ erred preferring the reviewing medical opinions of the state

 8   agency consultants. 20, over Dr. Zacharias's. Dkt. 25 at 12. The ALJ erred in rejecting Dr.

 9   Zacharias's opinion, and thus, on remand, the ALJ must reassess state agency consultant

10   opinions. Plaintiff also argues the ALJ's RFC determination. On remand the ALJ reassess the

11   RFC in light of reassessment of Dr. Zacharias's opinion.

12                                            CONCLUSION

13          The Court REVERSES the Commissioner’s final decision and REMANDS the case for

14   further proceedings under sentence four of 42 U.S.C. § 405(g). On remand, the ALJ shall

15   reassess the opinion of Dr. Zacharias, develop the record and redetermine plaintiff's residual

16   functional capacity as needed, and proceed to the remaining steps of the five-step disability

17   evaluation process.

18          DATED this 22nd day of December, 2020.

19

20                                                                A
                                                           BRIAN A. TSUCHIDA
21                                                         United States Magistrate Judge

22

23



     ORDER REVERSING THE COMMMISSIONER’S DECISION AND
     REMANDING - 5
